COLLIER, C. J.
This assignment does not arise out of what is properly a part of the record. The note, with its endorsements, does not appear to have been made such by the pleadings, or any proceeding had in the Cir cuit court. It cannot, then, be regarded in any other light, than as evidence filed by the defendants in error* to show their cause of action.
B.ut if we were authorised to consider the note and'em dorsement as of record in the case, the objection of a want of title in the defendants, would not avail the plaintiff. In Pitts vs. Keyser & Keyser, (1 Stew. Rep, 154,) it was decided, that where the payees of a promissory note, made an endorsement in full, purporting to transfer the interest therein to a third person, and after-wards came to the possession of the note, it was competent for them to maintain an action thereon, without producing any extrinsic proof of ownership — (To the same effect, see Dugan et al. vs. The United States, 3 Wheat. R. 172.)
■ These authorities would be conclusive against the plaintiff, if the assignment was sustained by the record.' The other grounds on which a reversal is sought, were held to be unavailing in Earbee vs. Ware, at this term.
The judgment-is consequently affirmed.